Title: From Alexander Hamilton to John Jay, 8 September 1798
From: Hamilton, Alexander
To: Jay, John



New York Sep. 8. 1798
Dear Sir

I beg your pardon for having omitted to attend earlier to the suggestion in your letter of the 30th. of August respecting the defence of our ports.
I am sincere in saying that a charge of this kind would on various accounts be unpleasant to me among the rest as likely to involve ill natured & foolish criticism. But I shall not decline the trust if you think proper to repose it provided the manutension of the money is no part of it, equally disposed to be useful to the public and to second you in the objects of your administration.

The idea of organising the volunteer companies in one corps is a good one & if Troupe
   
   Pendleton would also be a good appointment

 will act his appointment to the command will be eligible & satisfactory.
With true esteem & regard I have the honor to remain Dr Sr
Yr Obed S

A Hamilton
G Jay

